DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-12, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray processing method comprising the step(s) of: 
 obtaining a first partial image and a second partial image based on a first X-ray image, wherein the first partial image represents a first partial area included in the first X-ray image and shows the first material and does not show the second material, and the second partial image represents a second partial area included in the first X-ray image and shows the first material overlapping the second material; 
obtaining first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image; and obtaining second information about the second material based on the first information and the second partial image, wherein the first partial area is a different area from the second partial area and including all limitations recited in independent claim 1.
As per claim 13 and dependent claims 14-19, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray processing apparatus comprising: a controller comprising at least one processor configured to execute at least one instruction to:
obtain a first partial image and a second partial image from a first X-ray image, wherein the first partial image represents a first partial area included in the first X-ray image and shows the first material and does not show the second material, and the second partial image represents a second partial area included in the first X-ray image and shows the first material overlapping the second material; 
obtain first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image and obtain second information about the second material based on the first information and the second partial image, wherein the first partial area is a different area from the second partial area and including all limitations recited in independent claim 13.
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable medium storing instructions which, when executed by at least one processor, cause the at least one processor to perform an X-ray image processing method, the X-ray image processing method comprising:
obtaining a first partial image and a second partial image from a first X-ray image, wherein the first partial image represents a first partial area included in the first X-ray image and shows the first material and does not show the second material, and the second partial image represents a second partial area included in the first X-ray image and shows the first material overlapping the second material; 
obtaining first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image; and obtaining second information about the second material based on the first information and the second partial image, wherein the first partial area is a different area from the second partial area and including all limitations recited in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884